Case 1:19-cv-00434-CFC-CJB Document 348 Filed 06/11/21 Page 1 of 2 PageID #: 36006




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF DELAWARE

   PHARMACYCLICS LLC and                            )
   JANSSEN BIOTECH, INC.,                           )
                                                    )
                          Plaintiffs,               )
                                                    )
                  v.                                ) C.A. No. 19-434 (CFC) (CJB)
                                                    )
   ALVOGEN PINE BROOK LLC and                       )
   NATCO PHARMA LTD.,                               )
                                                    )
                          Defendants.               )

                           STIPULATION AND [PROPOSED] ORDER

         WHEREAS the 30-month stay of FDA approval of Alvogen Pine Brook LLC’s

  (“Alvogen”) ANDA 212763 expires on or about July 17, 2021;

         IT IS HEREBY STIPULATED, subject to the approval of the Court, that, in the event

  Defendants Alvogen and Natco Pharma Ltd. (collectively, “Defendants”) intend to launch

  Alvogen’s ANDA Product prior to this Court’s decision, Defendants shall give written notice to

  the Court and Plaintiffs at least thirty days before any such launch.
Case 1:19-cv-00434-CFC-CJB Document 348 Filed 06/11/21 Page 2 of 2 PageID #: 36007




   MORRIS, NICHOLS, ARSHT & TUNNELL LLP              YOUNG CONAWAY STARGATT & TAYLOR, LLP

   /s/ Jeremy A. Tigan                               /s/ James L. Higgins
   _______________________________                   _______________________________
   Jack B. Blumenfeld (#1014)                        Melanie K. Sharp (#2501)
   Jeremy A. Tigan (#5239)                           James L. Higgins (#5021)
   1201 North Market Street                          1000 North King Street
   P.O. Box 1347                                     Wilmington, DE 19801
   Wilmington, DE 19899                              (302) 571-6600
   (302) 658-9200                                    msharp@ycst.com
   jblumenfeld@morrisnichols.com                     jhiggins@ycst.com
   jtigan@morrisnichols.com

   Attorneys for Pharmacyclics LLC and Janssen       Attorneys for Alvogen Pine Brook LLC and
   Biotech, Inc.                                     Natco Pharma Ltd.

  June 11, 2021


                                    SO ORDERED this ___ day of June, 2021.



                                                     ___________________________________
                                                     United States District Judge




                                                 2
